                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cv-234-MOC
                              (3:13-cr-293-MOC-1)

JERONZA THORNE,                                     )
                                                    )
                      Petitioner,                   )
                                                    )
vs.                                                 )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                  Respondent.                       )
_______________________________________             )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), and his pro se Motion to Amend Under

Rule 15 of the Fed. Rules of Civ. P., (Doc. No. 7), as supplemented by appointed counsel, (Doc.

No. 29). Several pro se Motions are also pending. (Doc. Nos. 20, 24).

       I.     BACKGROUND

       Petitioner was arrested in a stash house robbery sting operation. The criminal Complaint

was filed on October 18, 2013, and Petitioner’s initial appearance was held that same day. (3:13-

cr-293 (“CR”) Doc. No. 1). The Government moved for detention at the initial appearance, which

was granted at the preliminary hearing on October 24, 2013. (CR Doc. No. 10) (Detention Order).

       The Indictment filed on November 19, 2013, charged Petitioner and two co-defendants,

Glentavis McCorey and Jason Hill, with multiple counts surrounding a stash house robbery

conspiracy. (CR Doc. No. 18). The charges pertaining to Petitioner are: Count (1), conspiracy to

commit Hobbs Act robbery (18 U.S.C. § 1951(a)); Count (2), conspiracy to possess with intent to

distribute cocaine (21 U.S.C. § 846); Count (3), possession of a firearm in furtherance of a drug

trafficking crime (Count 2) and crime of violence (Count 1) (18 U.S.C. § 924(c)); Count (4),

                                               1

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 1 of 43
conspiracy to use or carry a firearm in furtherance of a crime of violence (Count 1) and a drug

trafficking offense (Count 2) (18 U.S.C. § 924(o)); and Count (5), possession of a firearm by a

felon (18 U.S.C. § 922(g)(1)).

       The case went to trial in January 2015. 1 The jury found Petitioner guilty of all counts as

charged in the Indictment. (CR Doc. No. 151).

       The Presentence Investigation Report (“PSR”) grouped Counts (1), (2), (4), and (5) and

used the calculation for Count (2) which resulted in the highest adjusted offense level of 24. (CR

Doc. No. 176 at ¶ 31, 49). The term of imprisonment for Count (3) is the term required by statute.

(CR Doc. No. 176 at ¶ 53). Petitioner had seven criminal history points and two more points were

added because he committed the instant offense while under a criminal justice sentence for

possession of a firearm by a convicted felon, case number 3:06-cr-448. (CR Doc. No. 176 at 60,

61). This resulted in a total criminal history score of nine and a criminal history category of IV.

(CR Doc. No. 176 at 62). The advisory Guideline range for Counts (1), (2), (4) and (5) was 77 to

96 months’ imprisonment and Count (3) carried a mandatory consecutive term of 60 months’

imprisonment. (CR Doc. No. 176 at ¶¶ 116-18).

       In a Judgment docketed on February 8, 2016, the Court sentenced Petitioner at the bottom

of the applicable Sentencing Guidelines range to a total of 137 months’ imprisonment comprised

of 77 months for Counts (1), (2), (4), and (5), concurrent, and 60 months for Count (3), consecutive,

followed by a total of five years of supervised release. (CR Doc. No. 182).

       Petitioner argued on direct appeal that the Court erred by denying his motion to dismiss

the Indictment due to outrageous Government conduct and that sentencing manipulation warranted

a downward departure sentence. The Fourth Circuit affirmed, United States v. Thorne, 661 F.



       1
           The case was originally tried in September 2014 but it ended in mistrial.

                                                          2

           Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 2 of 43
App’x 791 (4th Cir. 2016), and the United States Supreme Court denied certiorari on March 27,

2017, Thorne v. United States, 137 S.Ct. 1386 (2017).

       Petitioner timely filed the original § 2255 Motion to Vacate on April 25, 2017 arguing that

(renumbered): (1) trial counsel was ineffective for failing to: (A) move to dismiss the warrant,

Complaint and Indictment because the Hobbs Act conspiracy charge has no nexus with interstate

commerce; (B) move to dismiss the indictment on speedy trial grounds; (C) challenge Counts (3),

(4), and (5) because there were three Defendants and only two firearms; (D) file a motion to

determine Petitioner’s competency or pursue and insanity defense; (E) call defense witnesses at

trial or impeach cooperating co-defendant McCorey; (F) challenge the jury instructions that lacked

the elements of conspiracy; (G) challenge the Indictment or verdict for lack of allegations or prove

that Petitioner knew in advance of the § 924(c) crime and that he aided and abetted it; (H) object

that the record did not reflect that counsel read and discussed the revised PSR and addendum prior

to sentencing; and (I) argue that the Court was authorized to sentence Petitioner below the

mandatory minimum for the § 924(c) count; and (2) appellate counsel was ineffective for failing

to raise each of these claims on direct appeal. (Doc. No. 1 at 17).

       In the Motion to Amend filed on November 7, 2018, (Doc. No. 7), Petitioner additionally

argues (renumbered): (3) the § 924(c) conviction in Count (3): (A) is duplicitous because it charges

two predicate offenses in the same count and (B) because the predicate Hobbs Act conspiracy is

not a predicate crime of violence pursuant to Johnson v. United States, 135 S.Ct. 2551 (2015).

       On March 20, 2019, the Court Ordered Petitioner to show cause why his Motion to Amend

should not be dismissed as time barred. (Doc. No. 9). Petitioner filed a Response arguing that, at

the time the Motion was drafted, “the ruling [in Dimaya v. Sessions, 138 S.Ct. 1204 (2018)] had

just came [sic] down … about April 17, 2018” and that Petitioner did not previously realize that



                                                 3

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 3 of 43
the case applied to him. (Doc. No. 10 at 2). In addition, he argues that he suffers a medical

condition that requires him to be transferred between medical centers which disrupts his ability to

find help with his legal proceedings. (Id.).

       The Government filed a Response in Opposition to Petitioner’s Motion to Amend arguing

that Petitioner’s new claims are untimely, procedurally barred, and without merit. (Doc. No. 16).

       Petitioner filed a Reply arguing that he is ignorant of the law, that he has been undergoing

“relentless” cancer treatment that is an extraordinary circumstance, and that the records show that

he has acted diligently, and that neither his trial nor appellate lawyer raised the issues pertaining

to Johnson or Dimaya. (Doc. No. 18 at 1).

       The Court then appointed counsel to file a supplemental memorandum on Petitioner’s

behalf addressing the timeliness, procedural viability, and merit of the claims raised in Petitioner’s

pro se Motion to Amend. (Doc. No. 19). Before the Court issued its Order, However, Petitioner

placed in the prison mail a pro se Motion to Amend/Correct that further addresses the § 924(c)

claims. (Doc. No. 20). Petitioner also filed a pro se Motion to be Transported to an FMC after

counsel was appointed. (Doc. No. 24).

       Counsel filed a Supplemental Motion to Vacate arguing that Petitioner’s first Motion to

Amend is timely because it relates back to the original § 2255 Motion to Vacate and that the second

Motion to Amend is timely because it relates back to the original § 2255 Motion to Vacate and is

timely under § 2255(f)(3) because it was filed within one year of United States v. Davis, 139 S.Ct.

2319 (2019).

       The Government filed a Response to Petitioner’s Supplemental Motion to Vacate in which

it argues that Petitioner’s challenge to his Indictment as duplicitous is untimely, procedurally

defaulted, and meritless. The Government concedes the timeliness of Petitioner’s Davis claim but



                                                  4

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 4 of 43
nevertheless argues that the claim is procedurally defaulted and meritless. Therefore, it argues,

Petitioner’s original and amended § 2255 claims should be dismissed and denied.

        II.      SECTION 2255 STANDARD OF REVIEW

        A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a). The Rules Governing Section 2255 Proceedings provide that

courts are to promptly examine motions to vacate, along with “any attached exhibits and the record

of prior proceedings . . .” in order to determine whether the petitioner is entitled to any relief on

the claims set forth therein. Rule 4(b), 28 U.S.C. foll. § 2255. After examining the record in this

matter, the Court finds that the arguments presented by Petitioner can be resolved without an

evidentiary hearing based on the record and governing case law. See Raines v. United States, 423

F.2d 526, 529 (4th Cir. 1970).

        III.     DISCUSSION2

(1)     Ineffective Assistance of Trial Counsel Claims

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel’s representation

fell below an objective standard of reasonableness ... under prevailing professional norms.” Id. at


        2
           Petitioner’s claims have been consolidated, restated, and renumbered. Any arguments not specifically
addressed in this Order have been considered and rejected.

                                                      5

            Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 5 of 43
688. A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86,

104 (2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with

the benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

addresses whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691. A

petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. In considering the prejudice prong

of the analysis, a court cannot grant relief solely because the outcome would have been different

absent counsel’s deficient performance, but rather, it “can only grant relief under . . . Strickland if

the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v. French, 163 F.3d

874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)). Under these

circumstances, the petitioner “bears the burden of affirmatively proving prejudice.” Bowie v.

Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet this burden, a “reviewing

court need not even consider the performance prong.” United States v. Rhynes, 196 F.3d 207, 232

(4th Cir. 1999), vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       Petitioner raises a number of claims of ineffective assistance of trial counsel that will be

addressed in turn.

       (A)     Sufficiency of the Charges & Evidence

       Petitioner contends that trial counsel should have moved to dismiss Count (1), Hobbs Act

conspiracy, because there were insufficient allegations and evidence of the interstate commerce

element, and that counsel was ineffective for stipulating to the interstate commerce element.



                                                  6

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 6 of 43
Petitioner also alleges that he is actually innocent of Count (1) because the stash house and drugs

were made up by the Government and did not exist. Petitioner further argues that there was

insufficient evidence to support the conspiracies charged in Counts (1), (2), and (4), because there

is no way to know if the jury found that Petitioner only conspired with the informant who was

acting as a Government agent, and there is no way to know if the “other persons known and

unknown” in the conspiracy were also Government agents and that the offenses were procured by

outrageous Government conduct.

       An indictment must contain the elements of the offense charged, fairly inform the

defendant of the charge, and enable the defendant to plead double jeopardy as a defense in a future

prosecution for the same offense. United States v. Daniels, 973 F.2d 272, 274 (4th Cir. 1992).

Absent a charge of “[e]very essential element of an offense,” an indictment is invalid. Id. “When

the words of a statute are used to describe the offense generally, they ‘must be accompanied with

such a statement of the facts and circumstances as will inform the accused of the specific offence,

coming under the general description, with which he is charged.’” United States v. Brandon, 298

F.3d 307, 310 (4th Cir. 2002) (quoting Hamling v. United States, 418 U.S. 87, 117-18 (1974)).

Evidence is sufficient to sustain a conviction “if there is substantial evidence, taking the view most

favorable to the Government, to support it.” Glasser v. United States, 315 U.S. 60, 80 (1942),

superseded on other grounds as stated in Bourjaily v. United States, 483 U.S. 171 (1987); see also

United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002) (when reviewing the sufficiency of the

evidence following a conviction, the court views the evidence and the reasonable inferences to be

drawn therefrom in the light most favorable to the government).

       The elements of a conspiracy charge are: “(1) an agreement among the defendants to do

something which the law prohibits; (2) the defendants’ knowing and willing participation in the



                                                  7

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 7 of 43
agreement; and (3) an overt act by one of the conspirators in furtherance of the agreement’s

purpose.” United States v. Moussaoui, 591 F.3d 263, 296 (4th Cir. 2010). A person cannot conspire

with a government agent. United States v. Hackley, 662 F.3d 671, 679 (4th Cir. 2011) (citing United

States v. Lewis, 53 F.3d 29, 33 (4th Cir. 1995)). Therefore, “if all the participants in [a] scheme …

were government agents, except for [defendant], then no conspiracy existed and [defendant]

cannot be convicted of conspiring with himself.” United States v. Hayes, 775 F.2d 1279, 1283 (4th

Cir. 1985). However, an agreement can “exist… between two or more persons” even if one co-

conspirator is acting as a government agent, if other co-conspirators are not government agents.

United States v. Timmons, 233 F. App’x 206, 212 (4th Cir. 2007). When the charged crime is a

conspiracy, “all that is necessary in the indictment is that the object of the conspiracy be set forth

sufficiently to identify the offense which the defendant is charged with conspiring to commit.”

United States v. Matzkin, 14 F.3d 1014, 1019 (4th Cir. 1994).

       A Hobbs Act crime has two elements: (1) robbery or extortion; and (2) interference with

commerce. United States v. Williams, 342 F.3d 350, 353 (4th Cir. 2003); 18 U.S.C.A. § 1951(a).

“Commerce” means “commerce within the District of Columbia, or any Territory or Possession of

the United States; all commerce between any point in a State, Territory, Possession, or the District

of Columbia and any point outside thereof; all commerce between points within the same State

through any place outside such State; and all other commerce over which the United States has

jurisdiction.” 18 U.S.C. § 1951(b)(3). The jurisdictional predicate of the Hobbs Act requires only

that the government prove a “minimal” effect on interstate commerce. United States v. Taylor, 942

F.3d 205, 218 (4th Cir. 2019).




                                                  8

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 8 of 43
       First, Petitioner contends that trial counsel was ineffective for failing to argue that the

indictment insufficiently charged the interstate commerce element of Hobbs Act conspiracy.

Count (1) charges that:

               Between on or about September 1, 2013 and on or about October 17, 2013,
       in Mecklenburg County, in the Western District of North Carolina, the defendants
       … did knowingly and willfully combine, conspire, confederate, and agree with each
       other and with other persons known and unknown to the Grand Jury to obstruct,
       delay and affect commerce and the movement of articles and commodities in
       commerce, by robbery, as the terms “commerce” and “robbery” are defined in Title
       18, United States Code, Section 1951(b)(1) and (b)(3), in that the defendants
       planned to take cocaine from individuals they believed to be engaged in
       narcotics trafficking, against their will and by means of actual and threatened
       force, violence, and fear of immediate and future injury.

(CR Doc. No. 18 at 1) (emphasis added). The Indictment cited the correct statute, adequately set

forth the commerce element, and included specific allegations about the offense. It was therefore

sufficient to charge all the elements of a Hobbs Act offense including the interstate commerce

element.

       Second, Petitioner contends that counsel was ineffective for failing to argue that the there

was insufficient to support the interstate commerce element of the Hobbs Act conspiracy. As a

preliminary matter, this is not truly a challenge to the Court’s subject-matter jurisdiction. It is

actually a claim of insufficient evidence. Whether the interstate element of a criminal charge “is

demonstrated in an individual circumstance does not affect a court’s constitutional or statutory

power to adjudicate a case.” United States v. Carr, 271 F.3d 172, 178 (4th Cir. 2001). Rather, such

a challenge merely contests the sufficiency of the evidence supporting that element of the offense.

Id. Subject-matter jurisdiction over criminal prosecutions is conferred on district courts by 18

U.S.C. § 3231. United States v. Hartwell, 448 F.3d 707, 716 (4th Cir. 2006).

       Petitioner’s contention that there was insufficient evidence of the interstate commerce

element is meritless. Counsel moved to dismiss under Rule 29(a) based on the Government’s

                                                9

           Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 9 of 43
failure “to prove that there was a joint conspiracy to commit a Hobbs Act robbery [because] …

you cannot conspire with the agents” and both of the witnesses testified that there had not been

any agreement. (CR Doc. No. 194 at 236). The Government presented evidence, including several

recorded meetings at which Petitioner was present, that Petitioner and the two co-defendants

planned to rob a Mexican cartel stash house of between eight and 10 kilos of cocaine. Evidence

that Petitioner conspired with others to rob the drug traffickers’ stash house was sufficient to satisfy

the statute. See, e.g., Taylor v. United States, 136 S.Ct. 2074, 2077-78 (2016) (evidence that

defendant attempted to rob marijuana dealers of their drugs and money was sufficient to satisfy

the Hobbs Act’s commerce element; “the prosecution in a Hobbs Act robbery case satisfies the

Act’s commerce element if it shows that the defendant robbed or attempted to rob a drug dealer of

drugs or drug proceeds. By targeting a drug dealer in this way, a robber necessarily affects or

attempts to affect commerce over which the United States has jurisdiction.”); see Williams, 342

F.3d at 354 (finding that “robberies of drug dealers … impact[] a trade that plainly is both

economic and interstate in character.”). Petitioner’s suggestion that the evidence was somehow

invalid because it was obtained as part of a sting operation is meritless. See, e.g., Patterson v.

United States, 2014 WL 6769620 (W.D.N.C. Dec. 1, 2014) (noting that courts have consistently

held that reverse sting operations involving robbery of an imagined stash house of imagined

cocaine satisfies the interstate nexus requirement of the Hobbs Act); Robinson v. United States,

2013 WL 5570952 (E.D.N.C. Oct. 8, 2013).

        Third, Petitioner contends that counsel should have challenged the conspiracies charged in

Counts (1), (2) and (4) because one of the alleged participants was a confidential informant (“C.I.”)

who was acting as a Government agent, which could have resulted in a verdict based on

Petitioner’s conspiracy with either the C.I. or a person “known or unknown” who also could have



                                                  10

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 10 of 43
been a Government agent. He also argues that the Government failed to prove that Petitioner would

have distributed the cocaine rather than, for instance, using it himself. The Indictment charges in

Counts (1), (2) and (4) that Petitioner and the other two co-defendants, neither of whom was an

alleged Government agent, “did knowingly and willfully combine, conspire, confederate, and

agree with each other and other persons known and unknown…” to commit Hobbs Act robbery,

possess with intent to distribute cocaine, and use or carry a firearm in furtherance of a crime of

violence and drug trafficking offense. (CR Doc. No. 18 at 1-3) (emphasis added). The jury found

Petitioner guilty of each of these offenses as charged in the Indictment. (CR Doc. No. 151). Even

if the individuals “known and unknown” were Government agents along with the C.I., Petitioner’s

agreement with his two co-defendants was a sufficient foundation for the conspiracy charges. See,

e.g., Timmons, 233 F. App’x at 212 (even if one co-conspirator was acting as a government agent

at the time of defendant’s arrest, the agreement between defendant and at least two other co-

conspirators was adequate for a conspiracy to exist).

       Finally, to the extent that Petitioner contends that there was insufficient evidence of his

participation in the conspiracy because it was induced by the C.I., which he alleges was outrageous

Government conduct, this claim is barred because the Fourth Circuit considered and denied it on

direct appeal. Thorne, 661 F. App’x at 791. Petitioner may not take a second bite at the apple by

recharacterizing this claim as one of ineffective assistance of counsel. United States v. Dyess, 730

F.3d 354, 360 (4th Cir. 2013) (quoting United States v. Linder, 552 F.3d 391, 396 (4th Cir. 2009))

(it is well settled that a criminal defendant cannot “circumvent a proper ruling ... on direct appeal

by re-raising the same challenge in a § 2255 motion.”); see also United States v. Roane, 378 F.3d

382, 396 n. 7 (4th Cir. 2004) (noting that, absent “any change in the law,” defendants “cannot

relitigate” previously decided issues in a § 2255 motion); Boeckenhaupt v. United States, 537 F.2d



                                                 11

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 11 of 43
1182, 1183 (4th Cir. 1976) (holding criminal defendant cannot “recast, under the guise of collateral

attack, questions fully considered by this court [on direct appeal]”).

       Counsel was not deficient for failing to raise these meritless issues and Petitioner cannot

demonstrate prejudice because there is no reasonable probability of a different outcome at trial had

counsel raised them. See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (“this Court has never

required defense counsel to pursue every claim or defense, regardless of its merit, viability, or

realistic chance for success.”).

       (B)     Speedy Trial

       Petitioner contends that counsel was ineffective for failing to argue that Petitioner’s right

to a speedy trial was violated because the Indictment was returned more than 30 days after the

criminal Complaint was filed. In his Reply, (Doc. No. 5), Petitioner argues that his then-attorney,

Erin Taylor, was aware that Petitioner was out on bond for a supervised release violation in case

number 06-cr-448 and conceded that detention was appropriate at the initial appearance in case

number 13-cr-293 on October 18, 2013, so no request for detention was pending. On October 24,

2013, Petitioner appeared for a preliminary hearing in case 13-cr-293 and the Government renewed

the request to revoke bond in case 06-cr-448. Attorney Tate was aware that Petitioner was out on

bond for the supervised release violation and conceded detention was appropriate. He argues that

32 days ran between October 17, 2013 to November 24, 2013, excluding the period between

October 18 and 24.

       The Speedy Trial Act provides that “[a]ny information or indictment charging an individual

with the commission of an offense shall be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges….” 18 U.S.C.

§ 3161(b). Periods excluded in computing the time within which an information or an indictment



                                                 12

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 12 of 43
must be filed, or in computing the time within which the trial of any such offense must commence

include any period of delay resulting from other proceedings concerning the defendant, “including

but not limited to … delay resulting from any pretrial motion, from the filing of the motion through

the conclusion of the hearing on, or other prompt disposition of, such motion….” 18 U.S.C. §

3161(h)(1)(D).

       The criminal Complaint was filed in case number 3:13-cr-293 on October 18, 2013 and

Petitioner made his initial appearance that same day. (CR Doc. No. 1). The Court’s minutes

indicate that the Government moved for detention at the initial appearance and a preliminary

hearing and detention hearing was set for October 24, 2013. On October 24, 2014, the Government

moved for detention and the Court entered an Order of Detention stating “[t]he Court revoked the

Defendant’s bond in a second pending case, 3:06-cr-448, and the issue of bond in this case is

therefore moot. The Defendant is to be detained in both cases.” (CR Doc. No. 10).

       The 30-day limit to file an indictment commenced on October 17, 2013 when Petitioner

was arrested in the 2013 case. Time ran for one day then was tolled pursuant to § 3161(h)(1)(D)

on October 18, 2013 when the Government moved for Petitioner’s detention. Time began running

again on October 24, 2013, when the Court granted the Government’s Motion, and ran for 26 days

until Petitioner was indicted on November 11, 2013. The Government filed the Indictment within

the Speedy Trial Act’s 30-day window and no speedy trial violation occurred.

       Petitioner contends that no detention motion was pending between October 18 and 24

because his lawyers in both criminal cases (06-cr-448 and 13-cr-293) had conceded on October 18

that detention was appropriate due to his supervised release violation in the 2006 case. This

argument is conclusively refuted by the record.




                                                  13

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 13 of 43
       Petitioner was arrested on a supervised release violation in case number 06-cr-448 on

October 10, 2013. He was released on bond the next day and remained on bond until his arrest in

case number 13-cr-293 on October 17, 2013. See (03:06-cr-448, Doc. No. 38). The Court’s

minutes reveal that the Government moved to detain Petitioner in the 2013 case on October 18,

2013. A hearing in both cases came before the Court on October 24, 2013, at which the Court

addressed detention in both of the cases. See (CR Doc. No. 30 at 4-5) (defense counsel in the 2006

noting that Petitioner would like to move for a detention hearing on the supervised release, and

acknowledging that the Court’s ruling on that matter would render a detention hearing int eh 2013

case moot). At the hearing, the Court revoked Petitioner’s bond in the 2006 case, ordered his

detention in that case, and found that “detention is now moot [in the 2013 case] given the Court’s

ruling in the 2006 case.” (CR Doc. No. 30 at 12). Petitioner’s conclusory and unsupported

allegations that defense counsel in both cases conceded detention on October 18 is rejected.

       Counsel cannot be deemed deficient for failing to raise this meritless Speedy Trial claim

and Petitioner cannot demonstrate prejudice because there is no reasonable probability that raising

this meritless claim would have affected the outcome of trial. See Knowles, 556 U.S. at 123.

       (C)     Firearm Possession

       Petitioner contends that counsel was ineffective for failing to adequately challenge Count

(3), aiding and abetting possession of a firearm in furtherance of a drug trafficking crime or crime

of violence in violation of 18 U.S.C. § 924(c); Count (4), conspiracy to use or carry a firearm in

furtherance of a drug trafficking crime or crime of violence in violation of § 924(o); and Count

(5), possession of a firearm by a convicted felon in violation of § 924(g), because there was

insufficient evidence of Defendant’s possession. Specifically, he argues that there were three




                                                14

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 14 of 43
Defendants and only two firearms, that and the Government failed to prove that he actively used,

possessed, and carried a firearm in relation to a drug trafficking crime or crime of violence.

       Sections 924(c) and (o) and 922(g)(1) all have an element of possession that must be proved

beyond a reasonable doubt before a defendant can be convicted. See United States v. Saunders,

660 F. App’x 211 (4th Cir. 2016) (discussing §§ 924(c) and 922(g)). Actual possession is not

necessary; constructive possession is sufficient. United States v. Branch, 537 F.3d 328, 342-43 (4th

Cir. 2008). Constructive possession exists when the defendant exercised, or has the power to

exercise, dominion and control over them. United States v. Gallimore, 247 F.3d 134, 137 (4th Cir.

2001). Constructive possession may be proved by either circumstantial or direct evidence. United

States v. Laughman, 618 F.2d 1067, 1077 (4th Cir. 1980). A jury “[may] consider proximity as part

of [its] analysis of a defendant’s constructive possession.” United States v. Shrader, 675 F.3d 300,

308-09 (4th Cir. 2012). A person is liable for aiding and abetting a crime if he: “(1) takes an

affirmative act in furtherance of that offense, (2) with the intent of facilitating the offense’s

commission.” Rosemond v. United States, 572 U.S. 65, 71 (2014). In conspiracies, the Pinkerton3

doctrine “makes conspirators liable for all reasonably foreseeable acts of their co-conspirators

done in furtherance of the conspiracy.” United States v. Cummings, 937 F.2d 941, 944 (4th Cir.

1991) (citing Pinkerton, 328 U.S. at 640). The scope of § 924(c)(1) “extends to cases where a co-

defendant carries a weapon in a drug trafficking conspiracy.” Cummings, 937 F.2d at 947.

       Petitioner’s arguments are refuted by the record insofar as defense counsel moved to

dismiss under Rule 29, arguing that Petitioner should be acquitted of Counts (4) and (5) because

“there’s no evidence that Mr. Thorne either constructively or actually possessed the firearms” and




       3
           Pinkerton v. United States, 328 U.S. 640 (1946).

                                                        15

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 15 of 43
they were only in the possession of co-defendants Hill and McCorey. (CR Doc. No. 194 at 236-

38).

       Further, the evidence of possession was sufficient to support Petitioner’s convictions in

Counts (3), (4), and (5). The Government presented evidence that Petitioner and co-defendant

McCorey met with undercover agents on several occasions as part of a reverse-sting operation to

plan the armed robbery of a Mexican drug cartel’s supposed stash house of cocaine. (CR Doc. No.

193 at 11, 31). During the recorded meetings, agents told Petitioner that there would be armed

guards at the stash house, Petitioner and McCorey indicated that they were planning to go into the

stash house, and Petitioner and McCorey indicated that they were willing to shoot people during

the robbery. See (CR Doc. No. 193 at 23, 29-30, 32, 66-67, 111-12, 154). After one of the meetings,

Petitioner asked McCorey whether he would do the robbery with him and McCorey agreed. (CR

Doc. No. 194 at 39). On the day the robbery was supposed to occur, Petitioner, McCorey, and the

C.I. talked about needing to get some guns to do the robbery. (CR Doc. No. 194 at 13). The C.I.

drove to get two of McCorey’s guns and ammunition then picked up Hill. (CR Doc. No. 194 at

14-15). They drove to South Boulevard and came up with a plan to do the robbery by following a

guy in through the door but they had not decided who was going to go in and rob the place or who

was going to have the guns. (CR Doc. No. 194 at 16-18). They went to meet up with the undercover

agents to do the robbery, McCorey handed over a bag containing two guns and ammunition to one

of the agents, and they were arrested. (CR Doc. No. 193 at 75-77); (CR Doc. No. 194 at 18).

       The foregoing evidence of Petitioner’s agreement with the co-defendants to commit an

armed robbery, his presence when co-conspirator McCorey obtained guns immediately before the

planned offense, and his arrival at the pre-arranged meeting to commit the armed robbery of a drug

stash house, establishes that Petitioner and McCorey aided and abetted each other in the possession



                                                16

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 16 of 43
of a firearm during and in relation to Hobbs Act robbery, conspired to use and carry a firearm

during and in relation to Counts (1) and (2), and possessed a firearm while a convicted felon. See,

e.g., United States v. Stewart, 408 F. App’x. 755 (4th Cir. 2011) (evidence was sufficient to support

defendant’s § 924(c)(1) and 922(g) convictions where defendant’s accomplice was seen

brandishing two guns during the robbery, defendant was apprehended while running from a

getaway vehicle near currency and a dye pack, and defendant stipulated to being a convicted felon);

United States v. Ridley, 381 F. App’x 247 (4th Cir. 2010) (presence of guns and ammunition in

defendant’s trunk when he was pulled over by officers and said he was on the way to retrieve cash

that had been stolen from him earlier in the evening was sufficient to establish at least constructive

possession under § 922(g)); United States v. Ledbetter, 381 F. App’x 292 (4th Cir. 2010) (sufficient

evidence supported defendant’s § 924(c)(1) conviction where there was evidence that defendant

bought a gun and told his grandmother that he knew the co-conspirator had a gun and surveillance

video from the bank robbery showed that defendant looked in the bank window at the co-

conspirator while he was brandishing a gun, and defendant had admitted before trial that he

committed an armed bank robbery).

       Counsel cannot be deemed deficient for failing to raise this meritless claim and Petitioner

cannot demonstrate prejudice because there is no reasonable probability that raising this claim

would have affected the outcome of trial. See Knowles, 556 U.S. at 123.

       (D)     Competency and Insanity

       Petitioner argues that trial counsel was ineffective for failing to file a motion to determine

his competency, or for failing to pursue and insanity defense based on various mental health

diagnoses. He claims that counsel, the Government, and the Court knew about Petitioner’s mental




                                                 17

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 17 of 43
health history because it was included in the PSR and that the Court made a mental health

recommendation at sentencing.

       A district court must order a competency hearing “if there is reasonable cause to believe

that the defendant may presently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense.” 18 U.S.C. § 4241(a) (2012).

Whether “reasonable cause” exists is a question left to the sound discretion of the district court.

United States v. Bernard, 708 F.3d 583, 592 (4th Cir. 2013). Reasonable cause may be established

through “evidence of irrational behavior, the defendant’s demeanor at trial, and medical opinions

concerning the defendant’s competence.” Id. at 592-93 (internal quotation marks omitted). The

mere presence of “mental illness is not to be equated with incompetence.” Id. at 593 (internal

quotation marks omitted). Competency turns on “whether the defendant has sufficient present

ability to consult with his lawyer with a reasonable degree of rational understanding—and whether

he has a rational as well as factual understanding of the proceedings against him.” Id. (internal

quotation marks omitted). To prevail on an insanity defense in a federal criminal case, a defendant

must show that “at the time of the commission of the acts constituting the offense, the defendant,

as a result of severe mental disease or defect, was unable to appreciate the nature and quality or

the wrongfulness of his acts.” 18 U.S.C. § 17(a). The defendant bears the burden of

proving insanity by clear and convincing evidence. 18 U.S.C. § 17(b).

       Petitioner’s claims of incompetency at the time of trial and insanity at the time of the

offense are refuted by the record. At the Preliminary Hearing on October 24, 2013, Petitioner

decided to address the Court despite counsel’s advice to remain silent, told the Court that he

understood his right to remain silent and nevertheless wanted to speak, and explained that he is not



                                                18

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 18 of 43
a flight risk and should be released so he can provide for his kids. (CR Doc. No. 30 at 10-12). At

Petitioner’s first trial in September 2014, Petitioner comported himself appropriately and appeared

to understand the proceedings. For instance, Petitioner stated that he understood he did not have

to testify at pre-trial motion hearing, understood his right to testify at trial, that his mind was clear

as to his constitutional right, and did not want to testify. (CR Doc. No. 135 at 29-30); (CR Doc.

No. 139 at 54-55).

        Petitioner filed several pro se Letters with the Court in between his first and second trials.

In a Letter docketed April 9, 2014, he told the Court that it was unfair for law enforcement to prey

on the weak in a fake stash house stings and that he had researched his case, and cited case law

that he asked the Court to consider. (CR Doc. No. 44). In a Letter docketed June 5, 2014, Petitioner

enclosed a newspaper article discussing federal courts that had found sting operations of fictitious

crimes were outrageous government conduct. (CR Doc. No. 58).

        At his second trial in January 2015, the Government entered into evidence a number of

taped meetings at which undercover officers described the planned stash house robbery in which

Petitioner cogently participated. Petitioner comported himself properly at the trial, responded

appropriately to questions, was able to confer with counsel, and appeared to understand the

proceedings. For instance, he told the Court that he understood his right to testify and was choosing

not to testify at trial. (CR Doc. No. 195 at 26-289).

        Petitioner sent the Court another pro se Letter that was dated three days after the verdict

was entered, requesting a new lawyer because trial counsel had provided ineffective assistance for

failing to follow his instructions: not to move to continue the trial date even though Petitioner

asked him not to because of the Speedy Trial Act; to subpoena people as trial witnesses; by failing

to ask the Court to remove two sleeping jurors; by failing to ask the Court to remove two jurors



                                                   19

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 19 of 43
who had heard about Petitioner’s case on the news; and by failing to negotiate a five-year plea

deal. (CR Doc. No. 154).

       The PSR, which was filed November 3, 2015, states in the “Mental and Emotional Health”

section that Petitioner was treated at age 11 for “Attention Deficit Hyperactivity Disorder; Bi-polar

Disorder, depression and anxiety.” (CR Doc. No. 176 at ¶ 100). A psychological evaluation on

September 27, 1998 found that he was a “street smart egocentric adolescent who has the ability to

communicate more or less effectively in order to have his own needs met….” (CR Doc. No. 176

at ¶ 101). Petitioner was diagnosed with: Attention Deficit Hyperactivity Disorder and Adjustment

Disorder with Mixed Disturbance of Emotions and Conduct. (CR Doc. No. 176 at ¶ 102). An

evaluation on August 31, 2011 made findings including Attention Deficit Hyperactivity Disorder

and Antisocial Personality Disorder. The PSR further states that Mecklenburg County Jail records

show Petitioner “is currently being treated for depression and anxiety and prescribed Olanzapine

20 mg (Zyprexa).” (CR Doc. No. 176 at ¶ 104).

       At the sentencing hearing on January 28, 2016, Petitioner addressed the violation of

supervised release, stating that it was not his intention to violate probation but that he did not have

a place to stay and his probation officer was not able to offer him programs to help. (CR Doc. No.

197 at 9-11). With regards to the robbery case, Petitioner told the Court that he had read the PSR,

went over it with counsel and understood, which counsel confirmed. (CR Doc. No. 197 at 15). He

stated with regards to the robbery case that he had not intended to “make a mockery of the courts,”

went to trial for his daughter, and felt like he let her down. (CR Doc. No. 197 at 47). He further

stated that he had been incarcerated for two years, “fighting [and] going to the law library….” (CR

Doc. No. 197 at 48). He also expressed his feeling that the reverse sting was unfair because the

Government tried to prey on people who were in a bad situation whom they had offered no help,



                                                  20

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 20 of 43
and that it would have been different had he come up with his own scheme and tried to recruit

people, but it would have been different if Petitioner was out there coming up with his own plan

and trying to recruit people for his own scheme. (CR Doc. No. 197 at 47-48). Petitioner further

stated at the sentencing hearing that he understood his right to appeal. (CR Doc. No. 197 at 61).

       The Court ordered as part of sentence that Petitioner submit to a mental health evaluation

and treatment program under the guidance and supervision of the U.S. Probation Office, remain in

treatment and maintain any prescribed medications until satisfactorily discharged by the program

and/or with the approval of the U.S. Probation Office, and that he be housed in an institution such

as Butner or Bennettsville for treatment of his mental health issues because that is where he

previously received treatment. (CR Doc. No. 197 at 57-59).

       Nothing about Petitioner’s mental health history, his actions and statements at the time of

the undercover sting, or his actions and statements at the time of his criminal proceedings indicate

that he had a serious mental condition, did not understand the nature and consequences of his

actions, or did not understand the nature and consequences of the criminal proceedings.

Petitioner’s written and oral statements also affirmatively indicate that he actively assisted in his

defense. Petitioner does not offer anything other than his conclusory statements and prior

diagnoses to support his claims that counsel should have moved for a competency hearing and

presented an insanity defense. Counsel was not deficient for failing to request a competency

hearing where the record reflected that the Petitioner understood the proceedings at all times and

actively participated in his defense. See, e.g., United States v. Lewis, 724 F. App’x 269 (4th Cir.

2018) (trial court did not err in failing to order a competency hearing when the medical report

considered by the court concluded that he was competent to proceed, the court questioned

defendant about his medication and mental illness, and defendant’s answers indicated he was able



                                                 21

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 21 of 43
to understand the proceedings, and a review of the plea colloquy indicates that he did not act

erratically or irrationally during the hearing); McWee v. Weldon, 283 F.3d 179 (4th Cir. 2002)

(counsel was not ineffective for failing to contest defendant’s competency where he had been

found competent to stand trial on two prior occasions, he testified at trial, he gave competent and

clear answers to every question asked of him, and he further testified that he had discussed his

constitutional rights with his attorneys before deciding to testify).

       Nor was counsel deficient for failing to present an insanity defense that was not supported

by the record and could have been counterproductive to Petitioner’s case by damaging the

defense’s credibility. See, e.g., McWee, 283 F.3d 179 (counsel was not ineffective for failing to

present an insanity defense where there was overwhelming evidence that he was criminally

responsible under state law and it would have hindered his ability to express remorse and

acceptance of responsibility as potentially mitigating circumstances); United States v. Boysaw,

2009 WL 1797869 (W.D. Va. 2009) (defendant was not prejudiced by counsel’s failure to raise an

insanity defense where, although he was found insane four years prior to the offense, there was no

evidence to suggest he was insane at the time of the offense, that he was suffering from a severe

mental defect or disease at the time, that he was unable to appreciate the nature and quality or the

wrongfulness of his acts, or that there was any reasonable probability that raising a weak insanity

defense would have been successful and, in fact, asserting a weak insanity defense could have hurt

counsel’s credibility). Further, Petitioner cannot demonstrate prejudice because there is no

reasonable probability of a different outcome at trial had counsel raises these issues. Id. Petitioner’s

ineffective assistance claims with regards to his competency and in insanity defense will therefore

be denied as Petitioner has failed to demonstrate either deficient performance by counsel or

prejudice.



                                                  22

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 22 of 43
        (E)     Defense Witnesses and Impeachment

        Petitioner contends that counsel was ineffective for failing to call at trial witness Corey

Mahatha and the C.I., for failing to adequately impeach co-defendant McCorey, and Petitioner

further argues that the Government violated the Confrontation Clause by mentioning the C.I. but

failing to call him. Petitioner argues that he was prejudiced because the C.I. admitted to Petitioner

in a holding cell during trial that he lied about Petitioner because he was “in a jam.” (Doc. No. 1

at 25). Petitioner told counsel about the C.I.’s statement but counsel refused to call the C.I. at trial.

Petitioner claims that, if counsel had called the C.I. at trial and brought this out, Petitioner would

have been acquitted. Petitioner further alleges that Mahatha is the C.I.’s best friend and told an

investigator in prison as well as in a written statement that Petitioner is a “good dude,” that he

would have provided an “alibi” by testifying that he had never seen Petitioner with guns, and that

he knew who committed the crimes and Petitioner was not one of them. (Doc. No. 1 at 25).

Mahatha also said the told the C.I. not to set Petitioner up and that the C.I. replied, “I have to, they

want me to set him up.” (Doc. No. 1 at 25). Petitioner told counsel to call Mahatha to testify but

counsel refused. Petitioner claims that he found a videotaped confession by co-defendant McCorey

who said that he conspired with agents and law enforcement officers. He changed his story at trial

and testified that he conspired with Petitioner, which contradicted his original statement. Petitioner

told counsel to confront McCorey with this inconsistency, but counsel did not try to impeach

McCorey or play the taped statement to the jury.

        Counsel has wide latitude in determining which witnesses to call as part of their trial

strategy. See Wilson v. Greene, 155 F.3d 396, 404 (4th Cir. 1998) (quoting Pruett v. Thompson,

996 F.2d 1560, 1571 n. 9 (4th Cir. 1993)). The decision whether to call a defense witness is the

epitome of a strategic decision that demands the assessment and balancing of perceived benefits



                                                   23

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 23 of 43
against perceived risks and is afforded “enormous deference.” United States v. Terry, 366 F.3d

312, 317 (4th Cir. 2004) (quoting United States v. Kozinski, 16 F.3d 795, 813 (7th Cir. 1994)).

Defense counsel’s decisions regarding what questions to ask and how much time to spend on a

particular witness are precisely the types of tactical decisions that a court is not supposed to second

guess. Byram v. Ozmint, 339 F.3d 203, 209 (4th Cir. 2003) (quoting Strickland, 466 U.S. at 689)

(the Fourth Circuit has been “highly deferential” to strategy decisions of lawyers, and there is a

presumption that “counsel’s conduct falls within the wide range of reasonable professional

assistance.”). Speculative conclusions about who counsel failed to call and what aid their testimony

would have provided to the defense are insufficient to demonstrate ineffective assistance of

counsel. See Dyess, 730 F.3d at 364–65; see e.g., Bassette v. Thompson, 915 F.2d 932, 941 (4th

Cir. 1990) (a habeas petitioner “cannot establish ineffective assistance of counsel under

Strickland[] on the general claim that additional witnesses should have been called….”); Beaver

v. Thompson, 93 F.3d 1186, 1195 (4th Cir. 1996) (no ineffective assistance where no proffer is

made of what favorable evidence or testimony would have been produced).

       It is evident from the record that counsel decided not to call Mahatha and the C.I. as part

of a reasonable trial strategy. Both of these witnesses had been subpoenaed and were available to

counsel. However, Petitioner fails to demonstrate that either of these witnesses would have

benefitted the defense. The C.I.’s decision to cooperate with law enforcement because he was “in

a jam” does not undermine Petitioner’s involvement in the armed robbery scheme, much of which

was recorded by law enforcement officers. Nor does Mahatha’s favorable opinion of Petitioner,

unfavorable view of the C.I., and testimony that he had not seen Petitioner with a gun before,

provide an alibi defense or otherwise undermine the evidence of Petitioner’s guilt. Even if the C.I.

and Mahatha testified consistently with Petitioner’s allegations it would have had no direct bearing



                                                  24

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 24 of 43
on Petitioner’s guilt and fail to undermine the strong evidence of his guilt, including recordings of

several meetings and the circumstances of his arrest including his appearance for the planned

robber with his co-conspirators and firearms. See, e.g., Huffington v. Nuth, 140 F.3d 572, 582 (4th

Cir. 1998) (in light of other evidence linking defendant to the crimes, counsel’s failure to obtain a

defense witness’ testimony does not raise a reasonable probability that undermines the court’s

confidence in the jury verdict). Further, examining the C.I. about his motivation for assisting law

enforcement and his alleged discussion with Petitioner in the holding area during trial would not

have negated the strong evidence of Petitioner’s guilt and may have been harmful to the defense

insofar as the jury might have learned that Petitioner communicated with him during trial in

violation of the Court’s sequestration order. See generally United States v. Terry, 366 F.3d 312

(4th Cir. 2004) (counsel was not ineffective for failing to call as witnesses inmates who might have

weakened the defense case).

       Moreover, counsel’s alleged failure to adequately cross-examine McCorey is refuted by

the record insofar as counsel did cross-examine McCorey on relevant matters. See (CR Doc. No.

194 at 20-39, 43-47). Additional cross-examination on McCorey’s statement to police immediately

following his arrest would not have been helpful to the defense because that statement does not

conflict with his trial testimony in any material way. See (CR Doc. No. 4-1 at 7-8) (post-arrest

interview of co-Defendant McCorey discussing the two undercover officers who set up the robbery

in addition to the guys he rode with in the van including “Tattoo face”). None of the proposed

areas of cross-examination would have undermined the strong evidence of Petitioner’s guilt in any

way. See, e.g. Runyon v. United States, 228 F.Supp.3d 569 (E.D. Va. 2017) (counsel was not

ineffective for failing to cross-examine witness regarding inconsistencies were explained in the

testimony or were irrelevant).



                                                 25

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 25 of 43
       Petitioner has not come forward with any evidence that had a reasonable probability of

changing the outcome of trial, therefore, the claim that counsel was ineffective in this regard will

be denied.

       (F)     Jury Instructions

       Petitioner contends that trial counsel was ineffective for failing to challenge the jury

instructions insofar as the conspiracy instructions did not include the requirement that Petitioner

knew about, and voluntarily became part of, the criminal conspiracy; the Hobbs Act conspiracy

instruction did not include the interstate commerce element; and the instructions did not require

the jury to find that Petitioner intended to distribute the drugs.

       As a general matter, a district court must give instructions to the jury that “fairly state[ ]

the controlling law.” United States v. Cobb, 905 F.2d 784, 789 (4th Cir. 1990). In determining the

effect of a challenged instruction on the validity of a conviction, the allegedly erroneous instruction

must be viewed in the context of the overall charge. Cupp v. Naughten, 414 U.S. 141, 146–47

(1973) (citing Boyd v. United States, 271 U.S. 104, 107 (1926)).

       Petitioner’s arguments are refuted by the record. The Court fairly stated the controlling law

with regards to each of the charges by reading the indictment, relevant statutory provisions, and

elements of each offense for each count that tracked the statutory language. See Cupp, 414 U.S. at

141. Petitioner’s specific claims of error are meritless. The Court defined “conspiracy” for each

charge alleging a conspiracy and informed the jury that it was impossible to conspire with

government agents such as law enforcement officers and confidential informants. See (CR Doc.

No. 191 at 23) (Count (1)); (CR Doc. No. 191 at 35) (Count (2)); (CR Doc. No. 191 at 56) (Count

(4)). For the Hobbs Act conspiracy charged in Count (1), the Court included the commerce element

and defined “commerce.” (CR Doc. No. 191 at 28). Petitioner’s contention that the commerce

element did not exist because it was part of a reverse sting operation is meritless. See generally
                                                  26

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 26 of 43
United States v. Johnson, 561 F. App’x 288 (4th Cir. 2014) (evidence was sufficient to support

defendant’s § 1951(a) conspiracy, 924(o), 924(c), and 922(g) convictions where, as part of an

undercover sting operation, co-conspirators met and discussed plans for the robbery of a cocaine

stash house on several occasions, defendant selected a handgun to carry during the robbery, co-

conspirators decided that defendant would be one of the individuals to enter the stash house and

secure the occupants with duct tape, and defendant was arrested immediately before the planned

robbery while armed with the handgun and five other guns were recovered during a search incident

to the arrest); United States v. Williams, 342 F.3d 350, 355 (4th Cir. 2003) (robbery of a drug dealer

is the type of act that satisfies the “affecting commerce” element under the Hobbs Act).

        For the conspiracy to possess with intent to distribute cocaine charged in Count (2), the

Court correctly instructed the jury that it had to find that two or more persons, directly or indirectly,

reached an agreement to accomplish a common and unlawful plan, that is, to possess with intent

to unlawfully distribute five kilograms or more of cocaine, that Petitioner knew of the unlawful

purpose of the agreement, and that Petitioner joined in the agreement willfully, that is, with intent

to further its lawful purpose. (CR Doc. No. 191 at 35). All of the elements of the offense are present

and Petitioner’s contention that the jury failed to find him guilty of that offense is legally and

factually meritless. See United States v. Vailes, 369 F. App’x 450, 451 (4th Cir. 2010).

        Trial counsel was not deficient for failing to object to the jury instructions that Petitioner

has alleged were erroneous and Petitioner was not prejudiced because none of these arguments

had a reasonable probability of resulting in a different outcome. See Knowles, 556 U.S. at 123.

        (G)     Sufficiency of Indictment & Evidence

        Petitioner appears to argue that counsel was deficient for failing to challenge the

sufficiency of the evidence to support Count (2) because there was no evidence to prove that



                                                   27

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 27 of 43
Petitioner would have distributed the cocaine rather than, for instance, using it himself. He also

contends that counsel was ineffective for failing to challenge the Indictment and verdict because

there was no proof that Petitioner knew in advance of the § 924(c) crime charged in Count (3) and

that he aided and abetted that offense.

         The Indictment charged in Count (2) that Petitioner and the two co-defendants “did

knowingly and intentionally combine, conspire, confederate and agree with each other and with

other persons known and unknown to the Grand Jury, to possess with the intent to distribute a

controlled substance, that is, cocaine, a Schedule II controlled substance, a violation of Title 21,

United States Code, Section 841(a)(1).” (CR Doc. No. 18 at 2). The substance at issue was alleged

to be five kilograms or more of a mixture and substance containing a detectable amount of cocaine.

(Id.).

         The essential elements of possession with intent to distribute a controlled substance are

knowingly and intentionally possessing a controlled substance with intent to distribute. 21 U.S.C.

§ 841(a)(1). A defendant’s “[i]ntent to distribute may be inferred from possession of … a quantity

of drugs larger than needed for personal use.” United States v. Fisher, 912 F.2d 728, 730 (4th Cir.

1990); see United States v. Burgos, 94 F.3d 849 (4th Cir. 1996). The drug conspiracy statutes

provides that “[a]ny person who attempts or conspires to commit any offense defined in this

subchapter shall be subject to the same penalties as those prescribed for the offense, the

commission of which was the object of the attempt or conspiracy.” 21 U.S.C. § 846. To convict a

defendant under this statute, the government must establish: (1) an agreement to unlawfully

distribute controlled substances existed between two or more persons; (2) defendants knew of the

conspiracy; and (3) defendants knowingly and voluntarily became a part of this conspiracy.

Burgos, 94 F.3d at 862.



                                                28

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 28 of 43
        The Indictment sufficiently charged conspiracy to possess with intent to distribute by citing

the relevant statutes, following the statutory language, and describing Petitioner’s alleged conduct

with sufficient specificity. See Daniels, 973 F.2d at 274. Petitioner’s contention that counsel was

ineffective for failing to challenge the sufficiency of the evidence of his intent to distribute the

cocaine rather than using it himself is meritless. Defense counsel raised this issue at trial and the

Court rejected it, noting that Petitioner was involved in the scheme to make money, that the object

of the robbery was cocaine from which Petitioner could make money, and Petitioner’s co-

conspirator, McCorey, suggested the possibility of giving a portion of the cocaine back to the

undercover agents for them to sell and turn into cash. (CR Doc. No. 194 at 241); see also (CR Doc.

No. 193 at 67, 127) (McCorey discussing selling the cocaine). This evidence was sufficient to

establish conspiracy to possess with intent to distribute. See, e.g., United States v. Mouzon, 295 F.

App’x 607 (4th Cir. 2008) (evidence including 248 grams of cocaine was circumstantial evidence

of intent to distribute); United States v. Lamarr, 75 F.3d 964, 973 (4th Cir. 1996) (possession of a

quantity of cocaine base slightly over five grams, when combined with testimonial evidence, was

sufficient to support an inference of intent to distribute).

        The Indictment charged in Count (3) that Petitioner and the two co-defendants, “aided and

abetted by one another and during and in relation to a crime of violence, that is, [Count (1)], …

and during and in relation to a drug trafficking crime, that is, [Count (2)], … did knowingly and

unlawfully possess and carry a firearm in furtherance of such a crime of violence and drug

trafficking crime….” (CR Doc. No. 18 at 2).

        Section 924(c) provides that “any person who, during and in relation to any crime of

violence or drug trafficking crime[,] ... uses or carries a firearm, or who, in furtherance of any such

crime, possesses a firearm” shall receive a five-year mandatory-minimum sentence, with seven-



                                                  29

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 29 of 43
and ten-year minimums applicable, respectively, if the firearm is also brandished or discharged.

18 U.S.C. § 924(c)(1)(A). The federal aiding and abetting statute provides that “[w]hoever

commits an offense against the United States or aids, abets, counsels, commands, induces or

procures its commission is punishable as a principal.” 18 U.S.C. § 2(a). Under § 2, “those who

provide knowing aid to persons committing federal crimes, with the intent to facilitate the crime,

are themselves committing a crime.” Central Bank of Denver, N.A. v. First Interstate Bank of

Denver, N.A., 511 U.S. 164, 181 (1994). A person is liable under § 2 for aiding and abetting a

crime “if (and only if) he (1) takes an affirmative act in furtherance of that offense, (2) with the

intent of facilitating the offense’s commission.” Rosemond, 572 U.S. at 71. An active participant

in a drug transaction has the intent needed to aid and abet a § 924(c) violation when he advanced

knowledge that one of his confederates will carry a gun. Id. at 77. However, when an accomplice

knows nothing of a gun until it appears at the scene, he has not shown the requisite intent to assist

a crime involving a gun. Id. at 78.

       The Indictment sufficiently charged Count (2) by citing § 924(c), following the statutory

language, alleging aiding and abetting, and describing Petitioner’s alleged conduct with sufficient

specificity. See Daniels, 973 F.2d at 274. Petitioner’s contention that there was insufficient

evidence that he had advance knowledge of firearm use is conclusively refuted by the record. The

Court instructed the jury on the elements of a § 924(c) offense as well as aiding and abetting. (CR

Doc. No. 191 at 49). The Government presented bountiful evidence of Petitioner’s advance

knowledge of firearm use and carrying in conjunction with the drug offenses, including several

taped meetings during which Petitioner and co-defendant McCorey planned to rob the drug stash

house with guns, Petitioner was present when McCorey retrieved two guns, and Petitioner knew

the guns were present when they drove to the planned meeting place before carrying out the



                                                 30

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 30 of 43
robbery. See, e.g., Rosemond, 572 U.S. at 74 (intent element of aiding and abetting is present when

an active participant in a drug transaction knows ahead of time that one of the other participants

will carry a gun).

       Trial counsel was not deficient for failing to object to the sufficiency of the evidence to

support Counts (2) and (3) of the Indictment which adequately charged and supported by the

evidence. Petitioner was not prejudiced because these arguments did not have a reasonable

probability of resulting in a different outcome at trial. See Knowles, 556 U.S. at 123.

       (H)     PSR and Verdict

       Petitioner contends that trial counsel was ineffective for failing to object that the record did

not reflect that counsel read and discussed the revised PSR and addendum prior to sentencing. He

argues that, if counsel had raised the interstate commerce element/ lack of jurisdiction at

sentencing, Petitioner’s sentence would have been lower. Petitioner also argues that counsel should

have raised as a PSR objection that the verdict form does not show that the jury returned the

verdicts – it just stays “we find the Defendant … Guilty” but does not identify “we” and is not

signed by any juror or the foreperson. (Doc. No. 1 at 44). Finally, he argues, the Judgment was not

returned by the U.S. Marshal, was not served on Petitioner, and the return is not filled out which

violates due process. He claims that all of the foregoing rendered the judgment void and he should

be immediately released.

       Petitioner’s claims are lacking in any legal or factual foundation. Petitioner acknowledged

at the sentencing hearing that he read the PSR, went over it with counsel, and understood it. (CR

Doc. No. 197 at 15). The only things that got changed in the revised PSR and addendum were

Petitioner’s objections and the Probation Officer’s responses recommending no change. (CR Doc.

No. 197 at 17); (CR Doc. No. 181). Counsel cannot be deemed deficient for failing to have



                                                 31

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 31 of 43
Petitioner specifically acknowledge that he received and reviewed the revised PSR under these

circumstances, and no prejudice could have resulted because the only changes to the PSR were

ones reflecting requests by the defense.

          Petitioner’s argument about the commerce element of the Hobbs Act conspiracy charge is

meritless and failing to raise it at sentencing was not deficient and could not have prejudiced

Petitioner in any way. See Section (1)(A), supra.

          Petitioner’s contention that the verdict is not signed by the jury foreperson is incorrect; that

document is in the Court’s file under seal to protect juror identity. (CR Doc. No. 151-1). Moreover,

the jury announced its verdict in open court, the jurors were polled, and they verified that the

verdict was correct. (CR Doc. No. 196 at 8-11).

          Petitioner’s contention that the Judgment was not returned executed is also conclusively

refuted by the record. (CR Doc. No. 198).

          Counsel was not deficient for failing to raise these meritless issues and Petitioner was not

prejudiced because, had they been raised, they would have been rejected. See Knowles, 556 U.S.

at 123.

          (I)     Sentencing

          Petitioner contends that counsel was ineffective for failing to argue that the Court was

authorized to sentence Petitioner below the mandatory minimum for the § 924(c) count pursuant

to Dean v. United States, 137 S.Ct. 1170 (2017). Petitioner argues in his Reply, (Doc. No. 5), that

the Court disagreed with the advisory guideline range and reluctantly sentenced Petitioner to 77

months plus the § 924(c)’s 60-month minimum mandatory. He also argues that the Government

manipulated the Court to release Petitioner on bond in his probation violation case so that he could

commit the fictitious robbery, and manipulated the gun charges and drug amounts to ensure that



                                                    32

          Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 32 of 43
Petitioner, a mentally ill person, would receive harsh minimum mandatory sentencing and remove

the Court’s discretion.

       The U.S. Supreme Court issued Dean on April 3, 2017, holding that “[n]othing in § 924(c)

restricts the authority conferred on sentencing courts by § 3553(a) and the related provisions to

consider a sentence imposed under § 924(c) when calculating a just sentence for the predicate

count.” 137 S.Ct. at 1176-77. Dean was decided more than a year after Petitioner’ was sentenced

and more than four months after the appellate mandate issued on Petitioner’s direct appeal.

Counsel cannot be deemed ineffective for failing to anticipate this change in the law. See United

States v. McNamara, 74 F.3d 514, 516-17 (4th Cir. 1996); Honeycutt v. Mahoney, 698 F.2d 213,

217 (4th Cir. 1983).

       Moreover, Petitioner’s claim of ineffective assistance is refuted by the record. Even though

Dean had not yet been issued, trial counsel argued for a departure or variance in light of the

statutory minimum mandatory terms for the § 924(c) and drug offenses. See (CR Doc. No. 197 at

21, 46-47). The Court considered the § 3553 factors including the seriousness and potentially

violent nature of the offense, promoting respect for the law, protecting the public, and Petitioner’s

criminal history, and found that “a guideline sentence is warranted in this case….” (CR Doc. No.

197 at 55).

       Petitioner’s claim of ineffective assistance of counsel with regards to the § 924(c)

mandatory sentence is without legal or factual support and will therefore be denied.

       Petitioner’s contention that the Government manipulated his charges is conclusively

refuted by the record. Petitioner was correctly charged, convicted, and sentenced for each of the

offenses as stated in other sections of this Order.




                                                 33

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 33 of 43
       Petitioner has failed to demonstrate either deficient performance or prejudice, and

therefore, this claim will be denied.

(2)    Ineffective Assistance of Appellate Counsel

       The right to the effective assistance of counsel extends to direct appeal. Bell v. Jarvis, 236

F.3d 149, 164 (4th Cir. 2000) (en banc). In order to establish a claim that appellate counsel was

ineffective for failing to pursue a claim on direct appeal, a petitioner must normally demonstrate

both deficient performance and prejudice, meaning that there is a reasonable probability that but

for counsel’s unprofessional errors, the result of the proceeding would have been different. Id.

Effective assistance of appellate counsel “does not require the presentation of all issues on appeal

that may have merit.” Smith v. Murray, 477 U.S. 527, 536 (1986) (“winnowing out weaker

arguments on appeal and focusing on those more likely to prevail … is the hallmark of effective

appellate advocacy.”) (internal quotations marks and citations omitted). However, appellate

counsel may render deficient performance by failing to raise “issues [that] are clearly stronger than

those presented.” United States v. Mason, 774 F.3d 824, 828-29 (4th Cir. 2014). “The ineffective

assistance inquiry therefore requires a court to compare the strength of an issue not raised on direct

appeal … with the strength of the arguments that were raised.” United States v. Allmendinger, 894

F.3d 121, 126 (4th Cir. 2018). To show prejudice, a petitioner must show a “reasonable probability

... he would have prevailed on his appeal” but for his counsel’s unreasonable failure to raise an

issue. Smith v. Robbins, 528 U.S. 259, 285–86 (2000); see also United States v. Mannino, 212

F.3d 835, 845–46 (3d Cir. 2000) (“The test for prejudice under Strickland is not whether petitioners

would likely prevail upon remand, but whether we would have likely reversed and ordered a

remand had the issue been raised on direct appeal.”).




                                                 34

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 34 of 43
        Petitioner contends that appellate counsel was ineffective for failing to raise the issues in

claims (1)(A)-(I), supra. Petitioner’s claim of ineffective assistance of appellate counsel is refuted

by the record insofar as counsel addressed sentencing on direct appeal by arguing that

manipulation by the Government merited a downward departure. See Claim (1)(I), supra.

Petitioner has failed to explain what more trial or appellate counsel could have done that had a

reasonable probability of resulting in a lower sentence or successful appeal.

        Moreover, none of the issues that Petitioner has raised are meritorious, therefore, appellate

counsel cannot be deemed deficient for failing to raise them on direct appeal. Even if counsel had

done so, there is no reasonable probability that those claims would have succeeded on appeal.

Therefore, Petitioner’s claims of ineffective assistance of appellate counsel will be denied.

(3)     Amended Claims

        In his “Motion to Amend” filed on November 7, 2018, Petitioner argues that his § 924(c)

conviction in Count (3) is invalid because: (A) the Indictment erroneously charged two predicate

offenses and the count is therefore duplicitous; and (B) Hobbs Act conspiracy is not a predicate

crime of violence.

        (A)      Indictment

        Petitioner claims that the Indictment is duplicitous insofar as it charges that Petitioner

violated § 924(c) by using a firearm in furtherance of both a crime of violence and a drug

trafficking offense.

        A one-year statute of limitation applies to motions to vacate under § 2255, which runs from

the latest of:

        (1) the date on which the judgment of conviction becomes final;




                                                 35

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 35 of 43
        (2) the date on which the impediment to making a motion created by governmental
        action in violation of the Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

        An otherwise time-barred petitioner is entitled to equitable tolling in “those rare instances

where—due to circumstances external to the party’s own conduct—it would be unconscionable to

enforce the limitation against the party.” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (citing

Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)); United States v. Prescott, 221 F.3d 686,

688 (4th Cir. 2000)(“§ 2255’s limitation period is subject to equitable modifications such as

tolling.”).

        For an untimely claim relate back to the original timely-filed pleading, it must be shown

that “the amendment asserts a claim or defense that arose out of the conduct, transaction, or

occurrence set out—or attempted to be set out—in the original pleading.” Fed. R. Civ. P.

15(c)(1)(B). In the context of a habeas motion, “conduct, transaction, or occurrence” does not

mean the same “trial, conviction, or sentence,” such that any claim that relates to the prior

conviction or sentence challenged in a habeas motion is considered timely, no matter how long

after the original motion it is filed. Rather, a proposed amendment relates back to the date of the

original motion if it “state[s] claims that are tied to a common core of operative facts.” Mayle v.

Felix, 545 U.S. 644, 664 (2005).

        Petitioner’s claim is not timely under § 2255(f). This claim was raised more than a year

after the conviction and sentence became final, Petitioner has failed to raise any newly discovered

                                                 36

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 36 of 43
evidence, and no new retroactively applicable right with relation to this claim has been recognized

by the Supreme Court. Nor has Petitioner adequately demonstrated equitable tolling such that this

claim could not have been timely presented to the Court.

       Nor does this claim relate back to the original timely filed § 2255 Motion to Vacate. In the

original Motion to Vacate, Petitioner raised claims of ineffective assistance of trial and appellate

counsel. His present claim of a charging error does not concern the same time and type of conduct

or address the same core of operative fact as the ineffective assistance claims that he raised in the

original timely Motion to Vacate. See, e.g., Pittman, 209 F.3d at 318 (a defendant’s new habeas

claim of ineffective assistance of counsel did not relate back to the original claims of improper

sentencing enhancements and lack of jurisdiction); Dunnigan v. United States, 2019 WL 8137121

(S.D. W.Va. Feb. 12, 2019) (distinguishing a Sixth Amendment ineffective assistance of counsel

claim from one of substantive error because they do not arise from the same core of operative

facts); Clinton v. United States, 2011 WL 9688128 at *6 (N.D. W.Va. Aug. 15, 2011) (finding no

relation back because claims of ineffective assistance of counsel and a government witness’

alleged provision of false and misleading statements at sentencing “necessarily cannot concern the

same ‘time and type’ of conduct” and do not share a common conduct, transaction or occurrence).

Therefore, Petitioner’s duplicity claim does not relate back and it is therefore subject to dismissal

with prejudice as time barred.

       Petitioner’s duplicity claim is also procedurally defaulted from § 2255 review. “Habeas

review is an extraordinary remedy and will not be allowed to do service for an appeal.” Bousley

v. United States, 523 U.S. 614, 621 (1998) (internal citations omitted); United States v. Sanders,

247 F.3d 139, 144 (4th Cir. 2001). In order to collaterally attack a conviction or sentence based

upon errors that could have been but were not pursued on direct appeal, a petitioner must show



                                                 37

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 37 of 43
cause and actual prejudice resulting from the errors of which he complains or he must demonstrate

that a miscarriage of justice would result from the refusal of the court to entertain the collateral

attack. See United States v. Frady, 456 U.S. 152, 167-68 (1982); United States v. Mikalajunas,

186 F.3d 490, 492–93 (4th Cir. 1999); United States v. Maybeck, 23 F.3d 888, 891-92 (4th Cir.

1994). Cause for procedural default exists “where a constitutional claim [was] so novel that its

legal basis [was] not reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984). Actual

prejudice is then shown by demonstrating that the error worked to petitioner’s “actual and

substantial disadvantage,” rather than just creating a possibility of prejudice. See Satcher v. Pruett,

126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)). In order

to demonstrate that a miscarriage of justice would result from the refusal of the court to entertain

the collateral attack, a petitioner must show actual innocence by clear and convincing evidence.

See Murray, 477 U.S. at 496.

          Petitioner procedurally defaulted the duplicity claim because he did not raise it on direct

appeal. Even if Petitioner were able to demonstrate cause to excuse this procedural default, he

cannot demonstrate prejudice or actual innocence because the duplicity claim is meritless. See

infra. Therefore, this claim is also subject to dismissal as procedurally defaulted from § 2255

review.

          An indictment is duplicitous if it charges two offenses in one count, creating “the risk that

a jury divided on two different offenses could nonetheless convict for the improperly fused double

count.” United States v. Robinson, 627 F.3d 941, 957 (4th Cir. 2010). Such a jury “would not

unanimously agree on the offense that the defendant committed, violating the defendant’s Sixth

Amendment right to a unanimous verdict.” United States v. Robinson, 855 F.3d 265, 269-70 (4th

Cir. 2017) (citing United States v. Kakos, 483 U.S. 441, 444 (6th Cir. 2007)). A defendant must



                                                   38

          Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 38 of 43
raise a challenge to a defect in the indictment prior to trial. Fed. R. Civ. P. 12(b)(3)(B). An

indictment error only warrants relief on collateral review when “it is so obviously defective that

by no reasonable construction can it be said to charge the offense for which conviction was had.”

Gibson v. United States, 244 F.2d 32, 33-34 (4th Cir. 1957).

       Petitioner was charged in Count (3) with aiding and abetting his co-defendants “during and

in relation to a crime of violence, that is, [conspiracy to commit Hobbs Act robbery] … as charged

in Count One …, and during and in relation to a drug trafficking crime, that is, Conspiracy to

Distribute and to Possess with Intent to Distribute a Controlled Substance … as charged in Count

Two…, did knowingly and unlawfully possess and carry a firearm in furtherance of such crime of

violence and drug trafficking crime….” (CR Doc. No. 18 at 2). Trial counsel raised a duplicity

challenge to Counts (3) and (4) in a Motion to Dismiss. See (CR Doc. No. 31). The Court denied

the duplicity argument because Count (3) “does not allege two separate and distinct crimes in a

single count, but instead alleges two separate types of conduct which, if later proved, could result

in one count of conviction.” (CR Doc. No. 70 at 2). Petitioner has failed to demonstrate that any

duplicity error occurred that is so obvious that there is no reasonable construction by which a valid

conviction could be obtained. see United States v. Brandon, 298 F.3d 307, 314 (4th Cir. 2002)

(“Where a statute specifies several alternative way in which an offense can be committed, the

indictment may allege the several ways in the conjunctive, and a conviction thereon will stand if

proof of one or more of the means of commission is sufficient.”) (quoting United States v. Harvard,

103 F.3d 412, 420 (5th Cir. 1997)); United States v. Perry, 560 F.3d 246, 256 (4th Cir. 2009) (“when

the Government charges in the conjunctive, and the statute is worded in the disjunctive, the district

court can instruct the jury in the disjunctive.”); see, e.g., Daniels v. United States, 2019 WL

5869751 (E.D.N.C. Oct. 22, 2019) (denying § 2255 petitioner’s argument that the indictment was



                                                 39

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 39 of 43
duplicitous because the § 924(c) offense that charged conjunctively that petitioner knowingly used

and carried a firearm during and in relation to a drug trafficking crime and possessed a firearm in

furtherance of a drug trafficking crime, while the jury instructions listed the elements disjunctively;

there was sufficient evidence presented a trial to show that the defendant committed the acts listed

in the indictment, defendant was not denied his right to a unanimous jury, and defense counsel was

not ineffective for failing to challenge the indictment as duplicitous). Therefore, Petitioner’s

duplicity claim would be denied on the merits even if it were not time-barred and procedurally

defaulted.

         (B)      § 924(c)

         Petitioner contends that his § 924(c) conviction is invalid pursuant to United States v.

Davis, 139 S.Ct. 2319 (2019) because the predicate offense of Hobbs Act conspiracy is not a crime

of violence.

         The Government concedes that this claim is timely pursuant to § 2255(f)(3) because it was

filed within one year of Davis’ issuance.

         Johnson announced that the Armed Career Criminal Act’s (“ACCA”) residual clause4 is

void for vagueness, and that holding recognizes a retroactively applicable right. See Welch v.

United States, 136 S.Ct. 1257, 1265 (2016). The Supreme Court held in Davis that § 924(c)(3)(B)’s

residual clause5 is unconstitutionally vague pursuant to the principles set forth in Johnson.


         4
          ACCA defines a “violent felony” as any felony that: “(i) has as an element the use, attempted use, or
threatened use of physical force against the person of another; or (ii) is burglary, arson, or extortion, involves use of
explosives, or otherwise involves conduct that presents a serious potential risk of physical injury to another.”18
U.S.C.A. § 924(e)(2)(B) (emphasis added). The italicized portion of the definition is referred to as the residual clause.
          5
            Section 924(c) provides for enhanced sentencing for any person who uses or carries a firearm or possesses
a firearm in furtherance of any crime of violence or drug trafficking crime. A “crime of violence” is defined under §
924(c)(3) as a felony that: “(A) has as an element the use, attempted use, or threatened use of physical force against
the person or property of another, or (B) that by its nature involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the offense.” 18 U.S.C. § 924 (emphasis added).
The italicized portion of the definition is referred to as the § 924(c) residual clause.

                                                          40

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 40 of 43
Petitioner contends that his § 924(c) conviction is invalid because it was predicated on Hobbs Act

conspiracy, which is not a crime of violence pursuant to United States v. Simms, 914 F.3d 229 (4th

Cir. 2019).

         Assuming arguendo that this claim is not procedurally defaulted, it fails on the merits. 6

Petitioner’s reliance on Simms is misplaced. The validity of Petitioner’s § 924(c) conviction is not

undermined by Simms because, absent the Hobbs conspiracy predicate, the § 924(c) conviction is

supported alternatively by a drug trafficking crime which remains a valid predicate for that offense.

As previously stated, Petitioner was charged with violating § 924(c) in two ways: in relation to the

crime of violence charged in Count (1); and in relation to the drug trafficking crime charged in

Count (2). The jury found Petitioner guilty of violating § 924(c) and also found him guilty of the

two predicate offenses charged in Counts (1) and (2). Even though conspiracy to commit Hobbs

Act robbery no longer qualifies as a crime of violence under § 924(c), Petitioner’s conviction still

stands because the jury also found him guilty of the § 924(c) offense in relation to a drug trafficking

crime that it found him guilty of committing in Count (2). See United States v. Steward, 793 F.

App’x 188 (4th Cir. 2019) (rejecting defendant’s claim that the court plainly erred by instructing

the jury that Hobbs Act conspiracy is a crime of violence under § 924(c) because defendant was

also found guilty of Hobbs Act robbery and the jury was instructed that it could consider that




         6  See generally Lambrix v. Singletary, 520 U.S. 518, 525 (1997) (disclaiming any intention “to suggest that
the procedural-bar issue must invariably be resolved first” in a habeas case, and explaining that “[j]udicial economy
might counsel” in favor of going directly to the merits if the merits are easily resolvable against the petitioner); United
States v. Prescott, 221 F.3d 686, 688 (4th Cir. 2000) (recognizing that AEDPA’s statute of limitations is not
jurisdictional); Ramos-Martinez v. United States, 638 F.3d 315 (1st Cir. 2011) (noting that the “pragmatic approach”
of bypassing a complex limitations issue “can be utilitarian in some cases” and that “a court occasionally may avoid
addressing an enigmatic threshold issue by cutting directly to the merits”); Franklin v. Johnson, 290 F.3d 1223, 1232
(9th Cir. 2002) (federal courts are authorized to skip a relatively complicated procedural default question and proceed
to deny the claim on the merits); Carr v. CIGNA Securities, Inc., 95 F.3d 544, 547 (7th Cir. 1996) (choosing to “skip
over the tangled statutes of limitations issues” to “come directly” to the merits of the claims).


                                                           41

         Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 41 of 43
offense as the predicate crime of violence in support of the § 924(c) charge); United States v.

Cannon, 778 F. App’x 259, 260-61 (4th Cir. 2019) (§ 924(c) conviction following a guilty plea was

not plainly erroneous pursuant to Simms where that count was predicated on both Hobbs Act

conspiracy and Hobbs Act robbery), certiorari petition filed March 18, 2020, 793 F. App’x 188.

Therefore, Petitioner’s Davis challenge to his § 924(c) conviction will be denied.

       IV.     PENDING MOTIONS

       In his pro se Motion to Amend, (Doc. No. 20), Petitioner challenges his § 924(c) conviction

based on Davis. The Motion to Amend will be denied as moot because the Court appointed counsel

to represent Petitioner, who filed a Supplemental Memorandum on his behalf presenting his §

924(c) challenges.

       In his pro se Motion to be Transported to an FMC, (Doc. No. 24), that is dated October 8,

2019, Petitioner asks the Court to have him transferred to a federal medical facility due to his

health problems. As a preliminary matter, this Motion is not properly before the Court because

Petitioner filed it at the time he was represented by counsel. See McKaskle v. Wiggins, 465 U.S.

168, 183 (1984) (noting there is no constitutional right to a “hybrid representation” in which

defendant is represented both by himself and by counsel); Cain v. Peters, 972 F.2d 748, 750 (7th

Cir.1992) (representation by counsel and self-representation are mutually exclusive entitlements

in light of McKaskle). Therefore, this Motion will be stricken as an unauthorized pro se filing.

Moreover, the Court has no authority to direct the BOP to designate Petitioner to a particular

facility. See 18 U.S.C. § 3621; Ajaj v. Smith, 108 F. App’x 743, 744 (4th Cir. 2004) (“[T]he Bureau

of Prisons has discretion to determine where and under what conditions a federal prisoner is

housed.”). Therefore, even if the Motion were properly before the Court, it would be denied.

       V.      CONCLUSION



                                                42

        Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 42 of 43
      For the foregoing reasons, the Court dismisses and denies Petitioner’s § 2255 Motion to

Vacate and Motion to Amend.

      IT IS, THEREFORE, ORDERED that:

      1.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

             2255, (Doc. No. 1), and the claims raised in the Motion to Amend Under Rule 15

             of the Fed. R. of Civ. P., (Doc. No. 7), are DISMISSED and DENIED.

      2.     Petitioner’ pro se Motion to Amend/Correct, (Doc. No. 20), is DENIED as moot.

      3.     Petitioner’s pro se Motion to be Transported to an FMC, (Doc. No. 24), is

             STRICKEN.

      4.     IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

             Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

             appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

             (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

             jurists would find the district court’s assessment of the constitutional claims

             debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

             denied on procedural grounds, a petitioner must establish both that the dispositive

             procedural ruling is debatable and that the petition states a debatable claim of the

             denial of a constitutional right).




                                          Signed: June 29, 2020




                                                  43

       Case 3:17-cv-00234-MOC Document 32 Filed 06/29/20 Page 43 of 43
